This suit arises out of the same accident which was the basis of the demand in the case of Mrs. Lucy Buie Price v. F.H. Tarver et al. (La.App.) 148 So. 450, this day decided, the present case being consolidated with the Price Case for the purpose of trial and argument. All the issues in the case have been concluded by the judgment in the Price Case, except the quantum of damages.
Mrs. Blanks was confined to the hospital in Monroe for two days because of her injuries and was only removed from the hospital over the protest of the physicians in charge of her case because of lack of means to continue her there. After leaving the hospital, she was confined to her bed at home for ten or twelve days. She suffered a severe injury to her right shoulder which, according to the physicians, is the cause of neuritis which, since the accident, has attacked her in that spot. She suffered particularly from shock and is unable to control herself now when riding in a car. In addition to the injury to her shoulder, she received bruises and contusions on the head, right knee, and a cut on the right knee. She suffered so much from nervousness that her family physician was compelled to administer morphine on his first two visits and a narcotic on his third.
The lower court allowed for these injuries and for incidental damages and expenses the sum of $597.25. We do not think this amount excessive.
The judgment of the lower court is accordingly affirmed; defendant to pay all costs of both courts.